REQUESTED BY: Dear Senator:
You have requested our opinion with regard to the requirements for financial disclosure contained in LB 987, Eighty-fourth Legislature, Second Session, 1976. Your question is, `whether the bill requires or even suggests full disclosure of a person's financial net worth . . . is full disclosure required, not required or is there some grey area regarding full financial disclosure?' Your purpose is to consider LB 4 this session.
We interpret your question to ask whether an individual is required to file a statement setting forth his assets and liabilities.
Section 49-1496 sets forth in six separate subsections items of information that are to be disclosed. Thus by referring to section 49-1496, R.S.Supp., 1976, we may discern those matters which are required to be disclosed.
Section 49-1496(2)(a) requires the person to identify on the form the name, address and the nature of association with any business in which the individual was associated and any entity in which a position of trustee was held in the year preceding the filling.
Subsection (b) requires disclosure of the name, address and nature of business of any person from whom income or gift of more than $1,000.00 was received during the preceding year. In addition it requires the disclosure of the nature of the services rendered. There is an exemption where the individual is an employee, operator or participant in a proprietorship, partnership, professional corporation, business or non-profit corporation or other person. In such case, the requirement is that the name of the entity be listed. Subsection (c) requires disclosure of interests in real property, excluding the personal residence of the candidate, where the fair market value of such property exceeds $1,000.00. This subsection also requires disclosure of all other forms of wealth of a tangible or intangible nature in which a direct financial interest is held. Subsection (d) requires the disclosure of the name and address of each creditor to whom the individual or a member of the immediate family is indebted in excess of $1,000.00. An exclusion, however, applies to the following items:
   ". . . Accounts payable, debts arising out of retail installment transactions or from loans made by financial institutions in the ordinary course of business, loans from a relative, and land contracts that have been properly recorded with the county clerk or the register of deeds need not be included;"
This exclusion operates to exempt the great majority of normal financial transactions. Subsection (e) requires that the name, address and occupation of any person from whom a gift of more than $100 has been received be listed. It also requires a description of the circumstances surrounding such gift. Subsection (f) provides:
   "Such other information as the person required to file the statement or the commission deems necessary, after notice and hearing, to carry out the purposes of sections 49-1401 to 49-14,138."
While this discussion is not exhaustive of all possibilities arising under the act, it does indicate the information required to be filed by law.
In setting forth the requirements to report various items of financial interest the standard generally used is that the interest to be reported exceed $1,000.00 in value. In neither the act or this section is it required that the dollar value of an asset or a debt be stated.
The act only requires disclosure of a person's interest in the areas described, generally only where the value exceeds $1,000.00. At this time no action has been taken by the Commission established under LB 987 which would require the disclosure of specific values for such items.
Therefore, in answer to your question we do not find any requirement under the Political Accountability and Disclosure Act, LB 987, Eighty-fourth Legislature, Second Session, 1976, that a net worth statement be filed by a covered person.
Thus the act contemplates the disclosure of an interest in described types of assets but is not designed to require a net worth statement or a statement as to the market value of assets or liabilities.